DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 19-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the array substrate of claim 19, in particular the limitations of each of the two sub-pixel regions comprises a thin film transistor and two sub-pixel units, in each of the sub-pixel regions, the sub-pixel electrode is electrically coupled to a drain of the thin film transistor; and drain extension lines, which are respectively located in the sub-pixel regions, wherein, in each sub-pixel region, the drain extension line is configured to be electrically coupled to the drain of the thin film transistor therein, and provided between the sub-pixel units therein, and wherein gates of the thin film transistors are electrically coupled with the second signal line located between the adjacent first signal line, and an orthographic projection of each thin film transistor on the base substrate overlaps with an orthographic projection of the second signal line on the base substrate; and each drain extension line runs a length of the sub-pixel region where it is located, and an orthographic projection of the drain extension line on the base substrate overlaps with an orthographic projection of the first signal line on the base substrate at an end of the drain extension line away from the drain of the transistor coupled with the drain extension line. The prior art does not disclose or suggest the method of claim 31, in particular the limitations of forming, in each of the two-pixel regions, a thin film transistor and two sub-pixel 
The closely related prior art, Chen et al. (US 20080007681) discloses (Figs. 3A-6F) an array substrate, comprising: a plurality of data lines (133), a plurality of signal lines (131) and a drain extension line (141d), wherein the plurality of data lines and the plurality of signal lines are intersected with each other, the signal lines comprise first signal lines (131a) and second signal lines (131b), wherein a pixel region (140) is defined by two adjacent first signal lines and two adjacent data lines, the pixel region comprises a thin film transistor (141) and a plurality of sub-pixel units, the thin film transistor comprises a drain (141b), each of the sub-pixel units has a sub-pixel electrode (142), and the sub-pixel electrode is electrically coupled to the drain of the thin film transistor; and the drain extension line (141d) is in the pixel region and configured to be electrically coupled to the drain, and provided between the sub-pixel units.
However, the prior art does not disclose or suggest the array substrate of claim 19, in particular the limitations of each of the two sub-pixel regions comprises a thin film transistor and two sub-pixel units, in each of the sub-pixel regions, the sub-pixel electrode is electrically .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES S CHANG/Primary Examiner, Art Unit 2871